              Case 1:21-cr-00236-JDB Document 40 Filed 07/12/21 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                          )
     UNITED STATES OF AMERICA,                            )
                                                          )        Criminal No. 1:21-CR-00236-JDB
                           v.                             )
                                                          )
    FEDERICO GUILLERMO KLEIN,                             )
                                                          )
                     Defendant.                           )
                                                          )

                                MOTION FOR RETURN OF PROPERTY

         Defendant Federico (a/k/a Freddie) Klein, by and through the undersigned counsel,

hereby respectfully moves this Court for an Order, pursuant to Rule 41 of the Federal Rules of

Criminal Procedure, directing the United States Attorney’s Office for the District of Columbia to

return Mr. Klein’s cell phone, dashboard camera, and related media.

         I.       Procedural Background

         On March 3, 2021, Mr. Klein was arrested. According to a Federal Bureau of

Investigation Collected Item Log, at or about the time of his arrest, Mr. Klein’s iPhone was

seized by law enforcement for the vehicle he was in when arrested and was subsequently

processed pursuant to a warrant issued on March 11, 2021. Thereafter, on March 12, 2021, a

warrant for the search of Mr. Klein’s vehicle was issued and, inter alia, his Blackvue dashboard

camera and related media were seized. 1

         Shortly after his release from custody, Mr. Klein, though his counsel, separately

requested the return of his phone as well as his dashboard camera. Initially, the government

advised that: “We are working on getting the phone released. There is some paperwork that



1
 Mr. Klein respectfully reserves the right to challenge the validity of the government’s seizure of his phone as well
as the warrant obtained to effect the search of the phone.


                                                       Page 1
          Case 1:21-cr-00236-JDB Document 40 Filed 07/12/21 Page 2 of 7




needs to be filled out, and once I get confirmation on that, we can get the ball rolling in that

direction.” Thereafter, on May 6, 2021, the government advised that, “we would be happy to

release Mr. Klein’s phone as evidence in the case provided that Mr. Klein is willing to agree to

the attached stipulation. This stipulation was subsequently revised following discussions with

the Office of the Federal Public Defender for the District of Columbia, although that office has

not approved or, to the undersigned’s knowledge, accepted the stipulation as drafted. The

stipulation provides, inter alia, that Mr. Klein agree that: “[t]he [digital] Images [of Mr. Klein’s

phone] are accurate duplicates of the Digital Media and were created using reliable methods” and

“[t]he Images of the Digital Media and/or any other copies are ‘admissible [into evidence] to the

same extent as the original,’ within the meaning of Federal Rule of Evidence 1003.”

       Although Mr. Klein advised the government of his position that the physical device is not

necessary for the government to seek the admission of evidence obtained from the device, the

government has nevertheless advised that: “Regarding Mr. Klein’s i-phone, we are unable to

release that evidence without the proposed stipulation in place. The i-Phone is evidence in Mr.

Klein’s criminal case and may be evidence in the related criminal cases of the 400+ other

individuals who were on Capitol grounds that day.” Of note, the government has not identified

what images or other media they would have Mr. Klein stipulate to the authenticity of, but rather

is requiring a blanket stipulation applicable to all records obtained from Mr. Klein’s phone for

any case in which it might be introduced.

       The government has neither produced any evidence obtained from the seizure of Mr.

Klein’s dashboard camera nor addressed Mr. Klein’s request for the return of the dashboard

camera.




                                               Page 2
             Case 1:21-cr-00236-JDB Document 40 Filed 07/12/21 Page 3 of 7




       Accordingly, Mr. Klein brings this motion seeking the release of his phone pursuant to

Rule 41(g) of the Federal Rules of Criminal Procedure.

       II.      Argument

       Rule 41(g) of the Federal Rules of Criminal Procedure “allows the owner of property the

government has seized in a search to seek its return.” In re Sealed Case, 716 F.3d 603, 605

(D.C. Cir. 2013). And the D.C. Circuit has instructed that “the district court has both the

jurisdiction and the duty” to ensure the return “to the defendant [of] property seized from him in

the investigation but which is not alleged to be stolen, contraband, or otherwise forfeitable, and

which is not needed, or is no longer needed, as evidence.” United States v. Wilson, 540 F.2d

1100, 1103-04 (D.C. 1976).

                A. Mr. Klein’s iPhone Must be Returned.

       There can be no dispute that Mr. Klein’s physical phone has “exhaust[ed] its utility in

criminal prosecution.” United States v. Brown, 185 F. Supp. 3d 79, 82 (D.D.C. 2016) (quoting

United States v. Hubbard, 650 F.2d 293, 303 (D.C. Cir. 1980). As proffered by the

government’s own stipulation, “[t]he government has created an exact and accurate image (the

“Image”) of the Digital Media [Mr. Klein’s phone] by performing an extraction for the purpose

of searching the Image.”

       Yet, the government insists it cannot facilitate the return of Mr. Klein’s phone absent a

blanket stipulation that any media obtained from the phone was processed in such a way as to

ensure its authenticity.

       To the contrary, no Federal Rule requires a physical phone to authenticate materials

extracted from it. Even where evidence “is not readily identifiable and is susceptible to

alteration by tampering or contamination . . . [t]he trial court need not rule out every possibility

that the evidence underwent alteration, it need only find that the reasonable probability is that the


                                               Page 3
            Case 1:21-cr-00236-JDB Document 40 Filed 07/12/21 Page 4 of 7




evidence has not been altered in any material aspect.” United States v. Durham, 902 F.3d 1180,

1232 (10th Cir. 2018). In Durham, the United States Court of Appeals for the Tenth Circuit

provided a detailed procedural overview of the process of authentication of media obtained from

a search of a phone that had been returned to the witness who provided it. Id. at 1230. In

testimony, the government explained to the court that it had created a “mirror image” of the

phone in question, which would allow it to “return the phone and do a forensic review on the

computer, it would be just like we had her phone.” Id.

         Here, the government has created an image of Mr. Klein’s phone utilizing a software

program called Cellebrite, a copy of which has been provided to defense counsel. See Burns v.

United States, 235 A.3d 758, 770 (D.C. 2020) (describing Cellebrite’s extraction process as

creating an image “of the phone’s entire contents”). The government does not explain why the

physical device is necessary to effect the authentication of the phone, which would presumably

rely on the testimony of its expert responsible for extracting the data from the phone as well as

including a sufficient foundation to establish the chain of custody of the phone so as to “render it

improbable that the original item has either been exchanged with another or been contaminated

or tampered with.” Durham, 902 F.3d at 1233 (quoting United States v. Johnson, 977 F.2d 1360,

1367 (10th Cir. 1992)). 2

         Moreover, the continued possession of Mr. Klein’s phone implicates significant privacy

rights. As Chief Justice Roberts described the cell phone in the Supreme Court’s recent opinion

limiting the circumstances in which a search is appropriate: “[Cell phones] are now such a

pervasive and insistent part of daily life that the proverbial visitor from Mars might conclude

they were an important feature of human anatomy.” Riley v. California, 573 U.S. 373, 385


2
  Of course, a defendant can, and Mr. Klein respectfully reserves the right to, challenge the authentication of any
records extracted from a cellular device and may also call a forensic expert to challenge the same. See id. at 1233.


                                                       Page 4
          Case 1:21-cr-00236-JDB Document 40 Filed 07/12/21 Page 5 of 7




(2014). The government’s continued possession of Mr. Klein’s phone provides it with unfettered

access to “many distinct types of information—an address, a note, a prescription, a bank

statement, a video—that reveal much more in combination than any isolated record.” Id. at 394.

And all the government need do is turn the device on to have it automatically download this

updated information – including correspondence with counsel – created well after the warrant for

its search was issued.

                 B. Mr. Klein’s Dashboard Camera and Related Media Must Also be Returned.

       There can be no dispute that Mr. Klein’s dashboard camera has “exhaust[ed] its utility in

criminal prosecution.” Brown, 185 F. Supp. 3d at 82 (quoting Hubbard, 650 F.2d at 303). It has

now been more than a month since Mr. Klein first requested the return of his dashboard camera

with no response from the government. Like his phone, the government has had more than

sufficient opportunity to seek a search warrant and image the contents of the camera and related

media. Indeed, perhaps more compelling is the fact that this content created by the dashboard

camera is stored on removable medium. Accordingly, there is no reason the government cannot

return Mr. Klein’s dashboard video camera and related media.

                                        CONCLUSION

       For the reasons set forth above, Mr. Klein respectfully requests this Court order the

government to return to Mr. Klein his physical iPhone as well as his dashboard camera and

related media.

                               [SIGNATURE ON NEXT PAGE]




                                             Page 5
        Case 1:21-cr-00236-JDB Document 40 Filed 07/12/21 Page 6 of 7




Dated: July 12, 2021              Respectfully submitted,

                                         /s/ Stanley E. Woodward, Jr.
                                  Stanley E. Woodward, Jr. (D.C. Bar No. 997320)
                                  BRAND WOODWARD, ATTORNEYS AT LAW
                                  1808 Park Road NW
                                  Washington, DC 20010
                                  202-996-7447 (telephone)
                                  202-996-0113 (facsimile)
                                  Stanley@BrandWoodwardLaw.com

                                  Kristin L. McGough (D.C. Bar No. 991209)
                                  LAW OFFICE OF KRISTIN L. MCGOUGH
                                  400 Fifth Street, NW
                                  Suite 350
                                  Washington, DC 20001
                                  202-681-6410 (telephone)
                                  866-904-4117 (facsimile)
                                  kristin@kmcgoughlaw.com

                                  Counsel for Defendant Federico Guillermo Klein




                                   Page 6
          Case 1:21-cr-00236-JDB Document 40 Filed 07/12/21 Page 7 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )       Criminal No. 1:21-CR-00236-JDB
         v.                                       )
                                                  )
 FEDERICO GUILLERMO KLEIN,                        )
                                                  )
                Defendant.                        )
                                                  )

                                 CERTIFICATE OF SERVICE

       On July 12, 2021, the undersigned hereby certifies that a true and correct copy of the

foregoing was electronically filed and served via the CM/ECF system, which will automatically

send electronic notification of such filing to the following registered parties:

               Kimberley Charlene Nielsen
               Jocelyn Bond
               U.S. Attorney’s Office
               555 4th Street, Northwest
               Washington, District of Columbia 20532



                                                    /s/ Stanley E. Woodward, Jr.
                                             Stanley E. Woodward, Jr. (D.C. Bar No. 997320)
                                             BRAND WOODWARD, ATTORNEYS AT LAW
                                             1808 Park Road NW
                                             Washington, DC 20010
                                             202-996-7447 (telephone)
                                             202-996-0113 (facsimile)
                                             Stanley@BrandWoodwardLaw.com

                                             Counsel for Defendant Federico Guillermo Klein
